Philbrook, J.
This is a -real action -presented to this court in conjunction with the casé of John D. Vermeule v. Joseph Hover, ante, and with the exception of one element is based'upon the same allegations, evidence and arguments, so that reference is hereby made to that case for a statement of claims made by parties and our conclusions. In this case the defendant claims an additional element and urges that on the first day of August, 1898, Armenious H. Bowden, then the owner and holder of the mortgage given by C. C. Vermeule to said Bowden, by his quitclaim deed of that date, conveyed to her all his right, title'and interest in and to the premises covered by the mortgage. But Bowden was not then in possession of the premises and it is now well settled in this State that a deed by a mortgagee out of possession, unáccompanied’ by adiransfél or assignment of the mortgage indebtedness, Conveys mo .title. Smith v. Booth Brothers, 112 Maine, 297, and cases there cited. It is not claimed that Bowden transferred or assigned the mortgage debt'tó Mrs. Vermeule.
This quitclaim deed of Borden to the defendant, therefore, conveyed no title and does not strengthen defendant’s claims. Subject to stipulation for verification of description, referred to in Vermeule v. Hover, the record of which case was tobe made part of this case, so far as it might be relevant or material, the entry must bo, .

Judgment for plaintiff.